Citation Nr: 0103700	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-24 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the period from September 10, 1992 
through November 30, 1996.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss for the period beginning on December 1, 1996.

3.  Entitlement to an increased evaluation for a left knee 
disorder, status post left total knee replacement, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946 and from June 1952 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa in April 1997 and May 1999.

In an October 1999 rating decision, the RO increased the 
evaluation for the veteran's service-connected left knee 
disorder to 40 percent, effective from May 1, 1999 (a 
temporary 100 percent evaluation had been in effect from 
February 1998 through the end of April 1999).  As the 40 
percent disability evaluation is less than the maximum 
available under applicable diagnostic criteria, the veteran's 
claim for an increased evaluation for a left knee disorder 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  For the period from September 10, 1992 through November 
30, 1996, audiological testing revealed average pure tone 
thresholds of 51 decibels in the right ear and 52 decibels in 
the left ear, as well as speech recognition of 82 percent in 
the right ear and 74 percent in the left ear.

3.  For the period beginning on December 1, 1996, 
audiological testing revealed average pure tone thresholds of 
60 decibels in the right ear and 68 decibels in the left ear, 
as well as speech recognition of 92 percent in the right ear 
and 84 percent in the left ear.

4.  The veteran's left knee disorder is manifested by 
extension limited to 20 degrees and pain; however, there is 
no objective evidence of instability or ankylosis of the left 
knee.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for bilateral hearing loss for the period from 
September 10, 1992 through November 30, 1996 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2000); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).

2.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss for the period beginning on 
December 1, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.85 (Diagnostic 
Code 6100), 4.86 (2000); The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

3.  The criteria for entitlement to an evaluation in excess 
of 40 percent for a left knee disorder, status post left 
total knee replacement, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a (Diagnostic Code 5261) (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims and that no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
in developing the facts pertinent to his claims.  
Specifically, the RO has afforded the veteran comprehensive 
VA examinations and has obtained records of reported medical 
treatment.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 


II.  Bilateral hearing loss

In a December 1996 rating decision, the RO granted service 
connection for bilateral hearing loss on the basis of medical 
evidence suggesting sensorineural hearing loss in service and 
assigned a zero percent evaluation, effective from September 
10, 1992.  In view of the disparate results of several VA 
audiological examinations, the RO revised this initial 
assignment in the appealed April 1997 rating decision; a 10 
percent evaluation was assigned from September 10, 1992 
through November 30, 1996, with a zero percent evaluation 
assigned from December 1, 1996.  Both of these evaluations 
are at issue in this case.

The veteran's VA audiological examination from October 1992 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
50
55
60
LEFT
10
30
50
65
65

The average pure tone thresholds were noted to be 51 decibels 
in the right ear and 52 decibels in the left ear.  Speech 
audiometry testing (the Maryland CNC test) revealed speech 
recognition ability of 82 percent in the right ear and 74 
percent in the left ear.  The diagnosis was bilateral mild to 
moderate sensorineural hearing loss at 1000 Hertz and above.

In November 1996, the veteran underwent an additional VA 
audiological examination, which revealed the following pure 
tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
        
35
55
65
80
LEFT
15
        
40
55
80
95

The average pure tone thresholds were noted to be 59 decibels 
in the right ear and 68 decibels in the left ear.  Speech 
audiometry testing revealed speech recognition ability of 96 
percent in the right ear and 84 percent in the left ear.  The 
veteran was recommended to continue using bilateral hearing 
aids.

The veteran also underwent a VA audio-ear examination in 
November 1996, the report of which primarily addresses 
questions of etiology and contains no additional hearing loss 
data from that time.

A third VA audiological examination, from June 1997, revealed 
the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
55
65
80
LEFT
15
40
55
80
95

The average pure tone thresholds were noted to be 60 decibels 
in the right ear and 68 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and 84 percent in the left ear.  

During his October 1997 VA hearing, the veteran reported that 
his hearing had worsened and that he had trouble hearing the 
"high-pitched" voices of women.  He also reported problems 
with wax buildup in his ears.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2000).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 (2000)) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b) (2000).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85 (2000)) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100 (2000).  

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, effective as of June 10, 1999.  See 38 C.F.R. 
§ 4.86 (2000); 38 C.F.R. § 4.85 (1998); see also 64 Fed. Reg. 
25202-25210 (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that if the applicable laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. at 
312-13.  In a recent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is found to be a 
liberalizing provision, as compared to the prior law or 
regulation, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).  

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86 (1999).  As the veteran's 
hearing loss disability does not fit either of these 
patterns, the Board would point out that application of these 
changes in this decision will result in no prejudice to him.  
See generally Bernard v. Brown, 4 Vet. App. 384 (1994).

In this case, the results of the October 1992 VA examination 
equate level IV hearing in the right ear and level V hearing 
in the left ear.  As such, under Table VII, those results 
warrant a 10 percent evaluation.  However, the results from 
the November 1996 and June 1997 VA examinations equate level 
II hearing in the right ear and level III in the left ear, 
and these results warrant a zero percent evaluation under 
Table VII.  While the veteran's hearing worsened in terms of 
average pure tone thresholds between 1992 and 1996, this 
relatively moderate worsening was more than offset by a 
marked increase in speech recognition ability over that same 
period of time.  As such, the Board finds that the staged 
ratings assigned by the RO correctly reflect the degrees of 
the veteran's bilateral hearing loss disability at the 
different points of time during this appeal. 

The Board would point out that the veteran's lay assertions 
of decreased hearing are insufficient to establish 
entitlement to higher evaluations for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher current evaluation, such as recent 
audiological testing reports.  

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the evidence at hand 
clearly establishes a 10 percent evaluation for the period 
from September 10, 1992 through November 30, 1996 and a zero 
percent evaluation for the period beginning on December 1, 
1996 under Diagnostic Code 6100, and the preponderance of the 
evidence is therefore against the veteran's claims for higher 
evaluations for bilateral hearing loss.  In reaching these 
conclusions, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

III.  Left knee disorder

In an October 1995 decision, the Board granted service 
connection for a left knee disorder on the basis of medical 
evidence relating this disorder to an in-service injury.  The 
RO assigned a 10 percent evaluation for this disorder, 
effective from September 1992, in a November 1995 rating 
decision.  In a March 1996 rating decision, the RO increased 
this evaluation to 20 percent, effective from September 1992, 
in view of the results of a March 1996 VA examination.  In a 
July 1998 rating decision, the RO assigned a temporary 100 
percent evaluation for the veteran's left knee disorder for 
the period from February 17, 1998 through March 31, 1999 on 
the basis of his left total knee replacement, following 
treatment for degenerative joint disease, performed in 
February 1998.  As of April 1, 1999, an evaluation of 30 
percent was assigned.  

VA treatment records dated subsequent to the veteran's left 
knee surgery showed improvement, with some continued 
problems.  A March 1998 evaluation revealed left knee flexion 
to 71 degrees and extension to 20 degrees.  Later that month, 
range of motion testing revealed flexion to 78 degrees and 
extension to 17 degrees.  By April 1998, flexion had improved 
to 90 degrees, although pain and decreased strength were also 
noted.  An April 1993 treatment record indicates motion from 
20 degrees to 95 degrees, with "varus corrected" and a mild 
limp on the left.  Although the veteran had "more stiffness 
than desirable," he was otherwise noted to be doing well.  

During his April 1999 VA orthopedic examination, the veteran 
indicated that he was not fully satisfied with his left knee 
replacement and that he continued to have pain.  At the 
present time, the veteran was not using any crutches, braces, 
or canes.  The physical examination revealed the veteran's 
gait to be slow and slightly ataxic, with a limp favoring the 
left leg.  Range of motion testing of the left knee revealed 
flexion to 92 degrees and extension to 20 degrees; the knee 
would not fully extend to a normal zero degree position.  X-
rays of the left knee revealed it to be status post total 
knee replacement.  The diagnosis was status post total knee 
arthroplasty, with a decreased range of motion and a 
moderate-to-severe impact on the veteran's daily functional 
ability.  

The veteran complained of pain and giving way of his left 
knee during his June 1999 VA hearing.  He indicated that he 
was able to walk for about a quarter of a mile at a time.  

In August 1999, the veteran underwent a second VA orthopedic 
examination, during which he complained of more restricted 
range of motion of the left knee.  The veteran reported a 
"feeling of instability" and difficulty with inclines and 
steps.  The examination revealed that the veteran was able to 
transfer easily using the arms on a chair and that, without 
them, he would get his left knee in maximum flexion of about 
100 degrees and the other knee further flexed.  He was able 
to rise without using the arms, with mild caution and 
difficulty.  In walking, he was noted to not be able to 
achieve full extension of the knees, but he did not have a 
painful gait.  His operative wound was painful and nontender, 
with no unusual thickness or swelling about the knee.  The 
knee was stable in all four directions.  Range of motion 
testing revealed motion from 20 to 100 degrees.  X-rays of 
the knee showed the surgical implants to be in a good 
position, without evidence of loosening, unusual wear, or 
other complications.  The examiner opined that the veteran 
had not obtained an optimal outcome following his left knee 
replacement, with the main problem being the lack of full 
extension.  Also, the examiner indicated that this problem 
would not be improved with exercise.  While quadriceps 
conditioning was recommended for a greater degree of 
stability, the examiner found that further revision 
reconstruction was not indicated at the present time.  

In an October 1999 rating decision and corresponding hearing 
officer decision, the RO increased the veteran's evaluation 
to 40 percent, effective from May 1, 1999, after 
consideration of the provisions of 38 C.F.R. § 4.40 (2000) 
regarding weakened movement and pain with use.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§ 4.45 (2000).  This decision also indicates that the 
temporary 100 percent evaluation, noted above, had been 
extended through April 30, 1999.    

The RO has evaluated the veteran's left knee disorder at the 
40 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2000).  Under this section, an evaluation of 40 percent is 
warranted for extension limited to 30 degrees, while a 50 
percent evaluation is in order for extension limited to 45 
degrees.  As indicated above, the evidence reflects extension 
limited to only 20 degrees, and the assigned 40 percent 
evaluation was assigned following consideration of 38 C.F.R. 
§ 4.40 (2000).  As such, there is no basis for a higher 
evaluation under this code section.  

The Board has therefore considered the other diagnostic codes 
allowing for a higher evaluation for a left knee disorder.  
However, there is no evidence of chronic residuals of a knee 
replacement consisting of severe painful motion or weakness 
(the criteria for a 60 percent evaluation under Diagnostic 
Code 5055), or ankylosis of the left knee in flexion between 
20 degrees and 45 degrees.  Also, while the veteran has 
complained of giving way in his left knee and has been 
recommended to undergo quadriceps conditioning by his August 
1999 VA examiner, this examiner also found no evidence of 
left knee instability upon examination.  Such instability 
also was not shown on the April 1999 VA examination.  As 
such, there is no basis for separate evaluations for 
arthritis and instability of the left knee.  See VAOPGCPREC 
23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 
1998).

In short, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 40 percent for 
a left knee disorder, and his claim for that benefit must be 
denied.  Again, the VA's statutory "benefit of the doubt" 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

IV.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  In this regard, the Board observes 
that the veteran was assigned a temporary 100 percent 
evaluation for more than a year following his 1998 left knee 
surgery.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for bilateral hearing loss for the period from 
September 10, 1992 through November 30, 1996 is denied.

The claim of entitlement to a compensable evaluation for 
bilateral hearing loss for the period beginning on December 
1, 1996 is denied.

The claim of entitlement to an increased evaluation for a 
left knee disorder, status post left total knee replacement, 
currently evaluated as 40 percent disabling, is denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

